1. The evidence authorized the verdict finding the defendant guilty of carrying on a lottery in violation of the Code, § 26-6502.
2. The accusation charged a violation of § 26-6502, and the evidence authorized a verdict of guilty of the offense as charged. Even if the evidence also authorized a verdict of guilty of violating § 26-6501, which violation was not charged in the accusation, it was not error to fail to charge § 26-6501. Mosley v. State, 65 Ga. App. 800, 804
(16 S.E.2d, 504); Collins v. State, 66 Ga. App. 325, 328 (18 S.E.2d 24);  Carr v. State, 13 Ga. 328; Martin v.  State, 123 Ga. 478 (51 S.E. 334).
3. It was not error, in the absence of a request, to fail to charge that, "In the commission of a crime or misdemeanor, there must be a union or joint act and intention or criminal negligence" (Code, § 26-201), where the court fully charged on the essential elements of the crime with which *Page 865 
the defendant was charged. Bennett v. State, 49 Ga. App. 804
(4) (176 S.E. 148); Hagood v. State, 5 Ga. App. 80,  87 (62 S.E. 641).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED MARCH 8, 1947.